UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6134


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL JOHN MAISEY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:19-cr-00003-JPB-JPM-1)


Submitted: September 13, 2021                               Decided: September 30, 2021


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael John Maisey, Appellant Pro Se. Shawn Michael Adkins, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael John Maisey appeals the district court’s orders denying his motions for

reconsideration of the court’s order denying his second motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No.

115-391, § 603(b)(1), 132 Stat. 5194, 5239. “[T]he Federal Rules of Criminal Procedure

do not specifically provide for motions for reconsideration and prescribe the time in which

they must be filed.” Nilson Van & Storage Co. v. Marsh, 755 F.2d 362, 364 (4th Cir.

1985). The Supreme Court, however, has held that a motion for reconsideration extends

the time for filing a notice of appeal in a criminal case if the motion is filed before the order

sought to be reconsidered becomes final. See United States v. Ibarra, 502 U.S. 1, 4 n.2

(1991) (per curiam) (holding that would-be appellant who files timely motion for

reconsideration from criminal judgment is entitled to full time period for noticing appeal

after motion for reconsideration has been decided).             By extension, a motion for

reconsideration in a criminal case is untimely when it is filed outside the appeal period for

the underlying order or judgment.

       Here, the 14-day appeal period for the order denying Maisey’s second motion for

compassionate release expired on October 15, 2020. See Fed. R. App. P. 4(b)(1)(A)(i).

Maisey filed his first motion for reconsideration on November 9, 2020, and his second

motion for reconsideration on January 12, 2021, both outside the appeal period for the




                                               2
underlying order. * We therefore affirm the district court’s orders denying Maisey’s

motions for reconsideration on the ground that the motions were untimely.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




       *
         For the purpose of this appeal, we assume that the date appearing on the motions
for reconsideration are the earliest dates they could have been properly delivered to prison
officials for mailing to the court. See Houston v. Lack, 487 U.S. 266, 276 (1988)
(establishing prison mailbox rule).

                                             3